Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, see pages 5-6 of the Remarks, filed 10 January 2022, with respect to the 112 rejections of claims 1-25 set forth in the previous office have been fully considered and are persuasive. The 112 rejections of claims 1-25 have been withdrawn. 

Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 should be changed to depend from claim 1 rather than claim 4, as claim 4 has been canceled.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-3, 5-12, and 14-25 are allowable over the prior art of record for the reasons detailed in the previous office action dated 9 September 2021.



Conclusion
This application is in condition for allowance except for the following formal matters: 
The objection to claim 5 as noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745